Citation Nr: 0618461	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-09 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from March 1977 to 
April 1997.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In the course of appeal, by a January 2006 decision, a 
Decision Review Officer (DRO) granted service connection for 
impingement syndrome of the left shoulder and service 
connection for irritable bowel syndrome, as associated with 
proctitis/colitis.  As the January 2006 decision was a full 
grant of benefits requested as to those claims, there is no 
longer a case in controversy for review by the Board as to 
those issues.

While the veteran submitted a notice of disagreement with the 
RO's denial in its December 2002 decision of an increased 
evaluation for reflux esophagitis with ulcerative proctitis, 
he did not address that claim in the VA Form 9 he submitted 
in March 2003 responsive to the statement of the case issued 
in February 2003.  Thus, the veteran did not perfect an 
appeal as to that issue.  38 C.F.R. § 20.200 (2005).  There 
has been no disagreement filed with the addition of the 
irritable bowel syndrome to the other pathology and the 
continuance of the 10 percent rating.  The veteran's 
authorized representative's statement submitted in April 2006 
makes no mention of that issue in its April 2006 statement in 
furtherance of the veteran's current appeal to the Board.  
Thus this appeal is now limited to the issue set forth on the 
title page.


FINDING OF FACT

1.  Under criteria in effect prior to September 2003, 
characteristic pain on motion is shown, as is slight 
limitation of motion without spasm or other significant 
strain impairment.

2.  Limitation of motion of the thoracolumbar spine to no 
more than 60 degrees has not been demonstrated, and neither 
has limitation of combined range of motion of the 
thoracolumbar spine to no more than 120 degrees.  Spasms so 
severe as to result in abnormal gait or abnormal spinal 
contour were also not shown.  Low back intervertebral disc 
syndrome is also not present.  


CONCLUSION OF LAW

The criteria for an evaluation greater than the 10 percent 
assigned for lumbosacral strain are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295, 5235 to 5243 (2003-2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

By a VCAA letter in February 2005 the veteran was informed of 
the notice and duty to assist provisions of the VCAA 
regarding his claim for an increased evaluation for 
lumbosacral strain, and was informed of the information and 
evidence necessary to substantiate that claim.  

The veteran was also, by that VCAA letter, informed of the 
assistance VA would provide in obtaining relevant evidence.  
He was requested to submit any pertinent evidence in his 
possession, and was asked to provide information about all 
pertinent medical evidence including corresponding contact 
information.  He was informed that VA would then assist him 
by requesting relevant evidence.  He was also told that it 
was ultimately his responsibility to see that pertinent 
evidence is obtained.  By the appealed rating decision and by 
a statement of the case and supplemental statement thereto, 
the veteran was informed of development already undertaken, 
as well as evidence of record pertinent to his claim.  Prior 
to the de novo adjudication in a supplemental statement of 
the case in January 2006, the veteran was informed of the 
bases of review and of the evidentiary bases by which a grant 
of the claim for an increased evaluation for lumbosacral 
strain could be allowed, and the reasons those evidentiary 
bases were not satisfied in this case.  

The veteran was afforded opportunities to address his 
appealed lumbosacral strain increased rating claim, and did 
so by submitted statements.  The veteran did not elect to 
address his claims at a hearing, despite being appropriately 
informed of the opportunity to do so, including by a letter 
accompanying the February 2003 statement of the case, and by 
instructions provided for the VA Form 9 sent to the veteran 
with that letter.  

The veteran was afforded official examinations in November 
2002 and August 2005 to address the nature and severity of 
his claimed lumbosacral strain.  VA treatment records have 
been associated with the claims folder.  The veteran did not 
inform of any additional records of treatment for lumbosacral 
strain.  To the contrary, at his November 2002 VA examination 
he reported having sought no treatment for his low back since 
1999, and at the August 2005 VA examination he reported only 
self-medicating with Tylenol, and lying down to obtain 
comfort when experiencing low back pain.  Hence, there are no 
indicated treatment records pertinent to the current claim, 
and there is no indication pertinent treatment records have 
not been obtained.  
 
The veteran was appropriately afforded notice of assistance 
to be provided in support of his low back claim and the 
respective duties and roles of the veteran and VA pertaining 
to this claim, as discussed above.  De novo review of the 
claim was conducted by January 2006 supplemental statement of 
the case.  The Board notes that the January 2006 supplemental 
statement of the case is a "post decisional" document.  It 
is the view herein that this is not fatal in providing notice 
as there was, subsequent to all notice, de novo review of the 
appealed claim for an increased evaluation for lumbosacral 
strain, considering the entire rating period and appropriate 
rating criteria.  As such, there is no prejudice to the 
appellant in proceeding with this matter.

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the notice requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The veteran 
was afforded appropriate notice, in the course of appeal, of 
this duty to notify and assist, and was afforded the 
appropriate opportunity to develop the claim for an increased 
evaluation for lumbosacral strain prior to de novo review by 
the January 2006 supplemental statement of the case, as 
addressed above.  Prejudice cannot ensue where the veteran 
has been afforded appropriate opportunity for essential 
development of a claim - here, providing evidence of 
increased severity of his claimed disability, where it is his 
duty to perform that development and he is so informed, and 
where he fails to do so, and the claim is denied based on 
that failure.  The Board notes in this regard that "the duty 
to assist is not always a one-way street.  If a veteran 
(appellant) wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  

Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim for an increased evaluation for 
lumbosacral strain prior to de novo review of his claims by 
the supplemental statement of the case in January 2006.  The 
Court has recently held, in that regard, that an error is not 
prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

In Dingess v. Nicholson, the United States Court of Appeals 
for Veterans Claims (Court) recently held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated." Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The Court in Dingess held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between service and the disorder 
which is the basis of claim; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a claim for benefits, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess.  

Here, the Board has considered application of 
Dingess/Hartman, but finds no prejudice to the veteran 
resulting from any failure to inform of the above-noted five 
crucial elements of disability claims.  The veteran's status 
as a veteran was established and there was no denial of claim 
on that basis.  For the lumbosacral strain claim, as 
discussed, the existence of disability and connection to 
service were accepted and not at issue.  The degree of 
disability was amply addressed as to subject at issue.  
Because the RO denied an increased disability rating, an 
effective date for the disability rating assigned was not 
then at issue.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Increased evaluation for lumbosacral strain

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  In all cases, the Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2005).

In this case the claim for an increase was received on 
September 17, 2002.  Thus, both the old (pre September 2003) 
and new (post September 2003) criteria are for application.  
This matter will be explained in greater detail below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown,  
8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

Under current, in effect since September 26, 2003, 
regulations, spinal disabilities are rated in accordance with 
a General Rating Formula for Diseases and Injuries of the 
Spine, which encompasses limitation of motion and other 
orthopedic symptomatology as well as intervertebral disc 
syndrome under that formula or a formula based on 
incapacitating episodes.  Thus rated under applicable 
Diagnostic Codes 5235 to 5243 (unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes), the disability ratings are to be 
assigned with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, , 
Diagnostic codes 5235 to 5243 (effective September 26, 2003).

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  Id. 

Note (1) under the general rating formula instructs to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2) under the general rating formula instructs that for 
VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees. The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation. The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Under the criteria in effect prior to September 26, 2003, a 
10 percent rating was for assignment where there was slight 
limitation of motion of the lumbar spine.  A 20 percent 
rating was assigned for moderate limitation of motion, and a 
40 percent rating was for assignment with severe limitation 
of motion.  Code 5292.  

Under the old criteria, a 10 percent rating was assigned 
where lumbosacral strain resulted in characteristic pain on 
motion.  A 20 percent rating was assigned with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  Code 5295.

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings. 
DeLuca v. Brown, 8 Vet. App. 202 (1995). In DeLuca, the Court 
held that 38 C.F.R. § 4.40 required consideration of factors 
such as lack of normal endurance, functional loss due to 
pain, and pain on use; specifically, limitation of motion due 
to pain on use including during flare-ups.  The Court also 
held that 38 C.F.R. § 4.45 required consideration of weakened 
movement, excess fatigability, and incoordination.  

In this case, an intervertebral condition is not shown by the 
medical evidence, and hence a rating on that basis is not 
warranted.  

At a VA examination in November 2002 the veteran's history of 
military service with service specialties including aircraft 
maintenance and electronic technician, were noted.  
Repetitive motion in service was noted to have resulted in 
lumbosacral strain, for which the veteran went to back school 
and physical therapy to help his condition.  The veteran's 
reported current work as a mechanical technician involved 
moving equipment and products.  He added that he currently 
treated himself for his low back, with no associated medical 
care since 1999.  He complained that he had intermittent 
aggravation of his low back by lifting, straining , forward 
bending, certain upper torso motion, and prolong walking on 
uneven surfaces.  He also complained of a hot feeling behind 
the left thigh into the knee.  He reported that occasionally 
working on automobiles with torsion wrenches aggravated his 
low back.  He added that he had to take frequent breaks when 
mowing the lawn or performing yard work, and used non-
steroidal anti-inflammatory drugs as needed.  He also 
reported using heat packs and taking a hot shower to aid his 
low back condition.  He denied bowel or bladder incontinence, 
had no history of treatment with injections, and did not use 
an assistive device.  

At the examination, the veteran demonstrated normal stance 
and gait, spinal stab, and a symmetric pelvis.  There was 
paraspinal tenderness on palpation at L5-S1 on the left.  
Range of motion was to 95 degrees forward flexion, 25 degrees 
extension, 25 degrees sideways bending bilaterally, and 30 
degrees rotation bilaterally.  Lower extremities vascular and 
neurological functioning were intact, and straight leg 
raising was negative.  However, Goldthwait's sign was 
positive for low back pain and discomfort.  Waddell sign was 
negative.  The examiner assessed mechanical low back pain 
without spasm or radiculopathy.

At an August 2005 VA examination of the low back, the 
veteran's history was again noted, and he complained of 
stiffness of the back, though he denied weakness.  He added 
that the stiffness occurred when mowing the lawn or when 
standing for over two hours.  He also reported radicular low 
back pain upon driving over two hours.  He also reported that 
awkward torsional positions in the course of his current work 
as an aerospace structural tech also aggravated his low back.  
He reported that other aggravating factors included pushing, 
and lifting more than 50 pounds.   The veteran estimated that 
five days out of 30 he had a flare of low back pain, and 
reported that he would then treat symptoms by taking Tylenol, 
lying down, and trying to get comfortable.  He stated that 
his low back pain was localized, but also reported radiating 
pain to the left posterior thigh radiating to the knee, but 
denied left lower extremity numbness or tingling.  He denied 
using any brace or assistive device, and also denied any 
difficulties with activities of daily living, or any problems 
with bowel or bladder incontinence, or sexual dysfunction.  

On physical examination in August 2005, the veteran had 
normal lumbar lordosis, though lumbar segments were flattened 
upon forward flexion, which he demonstrated from zero to 85 
degrees.  Extension was from zero to 35 degrees.  Lateral 
bending was zero to 15 degrees bilaterally, and lateral 
rotation was zero to 30 degrees bilaterally.  Lower 
extremities neurological and muscular functioning was normal.  
There was again a positive Goldthwait's sign - of a complaint 
of lumbosacral discomfort.  Waddell sign was zero of five, 
and straight leg raising was negative.  Palpation of the low 
back produced no spasm, pain, tenderness, or increased muscle 
tension.  The examiner concluded that motion of the 
lumbosacral spine was not additionally limited by pain, 
fatigue, weakness, or lack of endurance with repeated 
functioning.  

The findings upon the November 2002 and August 2005 VA 
examinations are consistent with the absence of treatment for 
low back disability in recent years, as thus not reflected in 
the VA treatment records contained within the claims folders.  
The veteran's lumbosacral strain is manifested by some pain 
and reports of fatiguing with significant physical activities 
such as use of torsional wrenches or prolonged standing, and 
some slight limitation of motion.  These fit within the 
parameters of a 10 percent evaluation under the current 
Diagnostic Code.  Limitation of motion of the back to no more 
than 60 degrees has not been demonstrated, and neither has 
limitation of combined range of motion of the thoracolumbar 
spine to no more than 120 degrees.  Spasms so severe as to 
result in abnormal gait or abnormal spinal contour were also 
not shown.  The August 2005 examiner expressly found that 
pain, fatigue, weakness, and lack of endurance following 
functioning were absent all absent.  38 C.F.R. § 4.40, 4.45.  

Likewise, under the old criteria, there has been no more than 
slight limitation of motion and there has been no reported 
spasm on extreme forward bending.  There has been a reported 
positive Goldthwait's sign, but apparently only for pain, 
without evidence of listing of the spine or marked limitation 
of forward bending.  Thus, a higher rating under the old 
criteria is not indicated as the findings do not more nearly 
approximate the higher rating.  38 C.F.R. § 4.7.

While the veteran has alleged that his low back has increased 
in severity and hence warrants a higher rating, lay 
statements are not competent to address questions requiring 
medical expertise, such as the attribution of symptoms to a 
particular disorder, or the severity of a disorder alleged to 
be associated with complained-of symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495  (1992).  Here, the 
veteran's complaints of increased severity, without 
supporting medical evidence of a more severe condition, 
cannot serve to support an increased evaluation.  For 
example, the veteran's complaint of warm radiating pain to 
the left posterior thigh, absent medical findings by testing 
and examination of intervertebral disc syndrome, does not 
warrant a separate or higher evaluation on that basis.  

Hence, the preponderance of the evidence is against 
assignment of a higher disability rating than the 10 percent 
currently assigned for lumbosacral strain.  Diagnostic Codes 
5292, 5295, and 5235 to 5243.  Therefore, the benefit of the 
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating above the 10 percent 
currently assigned for lumbosacral strain is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


